Citation Nr: 0427199	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955 and from May 1955 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  When this case was originally before 
the Board in October 2000, it was remanded for additional 
development of the record.  Following the completion of the 
requested actions, the Board, by decision dated in June 2003, 
denied the veteran's claim for a total rating.  He appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated April 20, 2004, 
granted a Joint Motion for Remand, and vacated the Board's 
June 2003 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim for a total rating based on individual 
unemployability due to service-connected disability, and what 
specific evidence, if any, he is expected to obtain and 
submit, and what specific evidence will be retrieved by VA.  

Under the circumstances of this case, the Board is 
constrained to find that additional development of the record 
is required.  Accordingly, the case is REMANDED to the RO for 
action as follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  The veteran 
should be informed of what specific 
information and/or specific medical or 
lay evidence, not previously submitted, 
is necessary to substantiate his claim 
for a total rating based on individual 
unemployability due to service-connected 
disability, and what specific evidence, 
if any, he is expected to obtain and 
submit, and what specific evidence will 
be retrieved by VA.  The veteran must 
also be requested to submit any evidence 
in his possession relevant to his claim 
to VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


